DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-16 of U.S. Patent No. 10,916,849. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the instant invention (e.g., claims 1 and 11) are merely broader in scope and encompassed by the limitations recited in the claims (1 and 9, respectively) of the ‘849 patent.  
Claims 2, 3, 4, 5, 6, 7, 8, 9 and 10 of the instant invention recite limitations that are same in scope to those recited in claims 2, 3, 4, 5, 1, 1, 6, 7 and 8 of the ‘849 patent, respectively. 
Claims 12, 13, 14, 15, 16, 17, 18, 19 and 20 of the instant invention recite limitations that are same in scope to those recited in claims 10, 11, 12, 13, 9, 9, 14, 15 and 16 of the ‘849 patent, respectively.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/28/21 and 1/29/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by IDS document “Anderson” (US 5793334).
Claims 1 and 11: Anderson discloses a dual-band parabolic antenna, comprising: 
a primary reflector 54 (Fig. 2); 
a secondary reflector 58; and
a coaxial dual-band antenna 56 (col. 2, first and third paras.), the coaxial dual-band antenna comprising a waveguide tube 68 (Fig. 11), a ring groove 126 and a high frequency feed 70, wherein: 
the waveguide tube 68 has a tubular structure and is configured to transmit a first electromagnetic wave (at C band; col. 2, ll. 22-26), wherein the ring groove 126 whose opening direction is the same as an output direction of the first electromagnetic wave is on a wall of the waveguide tube (see Fig. 11), and wherein a frequency of the first electromagnetic wave (at C band) is lower than a frequency (Ku and X band) of an electromagnetic wave transmitted by the high frequency feed 70 (col. 2, ll. 22-26); and 
the high frequency feed 70 is located in the waveguide tube 68 and has a same axis with the waveguide tube (see Fig. 11 and col. 2, line 25), and wherein the first electromagnetic wave excites a transverse electric mode TE11 in the waveguide tube (see Fig. 13 and col. 5, ll. 37-38). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (cited above). 
Claims 2 and 12: Anderson fails to expressly teach wherein a height of the high frequency feed is the same as the height of the waveguide tube.
However, the courts have held that a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to modify Anderson’s antenna such that wherein a height of the high frequency feed is the same as the height of the waveguide tube, since such a modification would have involved a mere change in the size of a component for efficient/desired operation.  

Claims 3-5 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (cited above) and in view of “Jo” (US 7079079). 
Claims 3 and 13: Anderson fails to expressly teach wherein a sum of a radius of an inner wall of the waveguide tube and a radius of an outer wall of the high frequency feed is greater than 1/                        
                            π
                        
                     of a wavelength of the first electromagnetic wave, and wherein a difference between the two radiuses is less than 1/2 of the wavelength of the first electromagnetic wave.
However, Anderson suggests mode conversion for hybrid mode which produces circular radiation pattern desired for the system (col. 5, second para.). 
Further, the courts have that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Nevertheless, Jo teaches "[i]t is known that antenna performance is dependent upon the size, shape and material composition of the antenna elements, the interaction between elements and the relationship between certain antenna physical parameters and the wavelength of the signal received or transmitted by the antenna. These physical and electrical characteristics determine several antenna operational parameters, including input impedance, gain, directivity, signal polarization, resonant frequency, bandwidth and radiation pattern." (col. 1, second paragraph)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Anderson’s antenna such that wherein a sum of a radius of an inner wall of the waveguide tube and a radius of an outer wall of the high frequency feed is greater than 1/                        
                            π
                        
                     of a wavelength of the first electromagnetic wave, and wherein a difference between the two radiuses is less than 1/2 of the wavelength of the first electromagnetic wave, in order to obtain tuned antenna operational parameters. 

Claims 4 and 14: Anderson fails to expressly teach wherein a difference between a radius of the ring groove and the radius of an inner wall of the waveguide tube is 1/8 of a wavelength of the first electromagnetic wave.
However, the courts have held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Nevertheless, Jo teaches "[i]t is known that antenna performance is dependent upon the size, shape and material composition of the antenna elements, the interaction between elements and the relationship between certain antenna physical parameters and the wavelength of the signal received or transmitted by the antenna. These physical and electrical characteristics determine several antenna operational parameters, including input impedance, gain, directivity, signal polarization, resonant frequency, bandwidth and radiation pattern." (col. 1, second paragraph)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to design Anderson’s antenna such that wherein a difference between a radius of the ring groove and the radius of an inner wall of the waveguide tube is 1/8 of a wavelength of the first electromagnetic wave, in order to obtain tuned antenna operational parameters. 

Claims 5 and 15: Anderson fails to expressly teach wherein a depth of the ring groove is between 1/5 and 1/4 of the wavelength of the first electromagnetic wave, and wherein a width of the ring groove is 1/8 of the wavelength of the first electromagnetic wave.
However, the courts have held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
Nevertheless, Jo teaches "[i]t is known that antenna performance is dependent upon the size, shape and material composition of the antenna elements, the interaction between elements and the relationship between certain antenna physical parameters and the wavelength of the signal received or transmitted by the antenna. These physical and electrical characteristics determine several antenna operational parameters, including input impedance, gain, directivity, signal polarization, resonant frequency, bandwidth and radiation pattern." (col. 1, second paragraph)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to design Anderson’s antenna such that wherein a depth of the ring groove is between 1/5 and 1/4 of the wavelength of the first electromagnetic wave, and wherein a width of the ring groove is 1/8 of the wavelength of the first electromagnetic wave, in order to obtain tuned antenna operational parameters. 

Claims 6, 8, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (cited above) in view of IDS document “Shea” (US 2011/0291903)
Claims 6 and 16: Anderson discloses wherein the coaxial dual band antenna further discloses a ring 160A-160D (Fig. 11), wherein the ring has a multi-layer structure and has a same axis with the waveguide tube, wherein area sizes of planes that are at layers of the ring and that are perpendicular to the axis alternately change (see Fig. 11), and wherein a height of the ring is less than a height of the waveguide tube (the space between 160A and 160D is less than the height of the waveguide).
Anderson fails to expressly teach said ring being a dielectric ring. 
However, a skilled artisan would appreciate that Anderson’s rings 160A-160D delimit space of “air” rings, which function as dielectric rings. 
Nevertheless, Shea discloses a dielectric ring 17 (Figs. 1B-1C) and teaches, in ¶ [0065], “[t]he impedance matching irises are required for both input and aperture matching and for achieving good VSWR over all the bands. The impedance matching irises are constructed using various materials such as metallic conductors and dielectric materials.”
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to design Anderson’s antenna such that the ring is a dielectric ring, in order to facilitate impedance matching for achieving good VSWR over all frequency bands. Further, it has been held to be within the general skill of a worker in the art to select a known material (e.g., dielectric ring) on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Claims 8 and 18: Anderson discloses wherein a layer that is of the dielectric ring 160A and that is farthest from an output plane of the waveguide tube 38 is not connected to the waveguide tube and the high frequency feed at a same time (see Fig. 11).

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson and Shea as applied respectively to claims 6 and 16 above, and further in view of Jo (cited above). 
Claims 9 and 19: Anderson fails to teach wherein a height of each layer of the dielectric ring is 1/4 of a wavelength of the first electromagnetic wave.
However, the courts have held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Nevertheless, Jo teaches "[i]t is known that antenna performance is dependent upon the size, shape and material composition of the antenna elements, the interaction between elements and the relationship between certain antenna physical parameters and the wavelength of the signal received or transmitted by the antenna. These physical and electrical characteristics determine several antenna operational parameters, including input impedance, gain, directivity, signal polarization, resonant frequency, bandwidth and radiation pattern." (col. 1, second paragraph)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to design Anderson’s antenna such wherein a height of each layer of the dielectric ring is 1/4 of a wavelength of the first electromagnetic wave, in order to obtain tuned antenna operational parameters. 

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson and Shea as applied respectively to claims 6 and 16 above, and further in view of “Lier” (US 7379030).  
Claims 10 and 20: Anderson fails to teach wherein a relative dielectric constant of the dielectric ring is between 2 and 4.
However, the courts have held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Nevertheless, Lier discloses wherein a relative dielectric constant of the dielectric ring 110 (Fig. 1) is low.  
Lier teaches “spacers 110 may include one or more spaced rings or ring segments, or longitudinal ridges or ridge segments, running circumferentially around the interior wall of conducting horn 101. Spacers 110 may further include axially aligned ridges or ridge segments. In still other embodiments, spacers 110 include one or more blocks, foam pieces, honeycomb spacers, and the like. In a particular embodiment, spacers 110 include a dielectric material with a low dielectric constant.” (col. 4, first para.)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to design Anderson’s antenna such that wherein a relative dielectric constant of the dielectric ring is between 2 and 4, in order to facilitate antenna operation in desired bands. 

Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over IDS document “Cipolla” (US 5041840). 
Claims 1 and 11: Cipolla discloses a dual-band (abstract) parabolic antenna, comprising: 
a primary reflector 13 (Fig. 1); 
a secondary reflector 14; and
a coaxial dual-band antenna 20 (col. 4, second para. to col. 6, first para.), the coaxial dual-band antenna, comprising a waveguide tube 28 (Fig. 2), a ring groove 34 (col. 5, ll. 47-57), and a high frequency feed 26, wherein: 
the waveguide tube 28 has a tubular structure and is configured to transmit a first electromagnetic wave, wherein the ring groove 34 whose opening direction (toward 66) is the same as an output direction of the first electromagnetic wave is on a wall of the waveguide tube (see Fig. 2), and wherein a frequency of the first electromagnetic wave is lower than a frequency of an electromagnetic wave transmitted by the high frequency feed 26 (col. 3, ll. 11-26; antenna feed 20 supports K-band, X-band and Q-band; hence, a skilled artisan would appreciate that one operating frequency is lower than another); 
the high frequency feed 26 is located in the waveguide tube 28 and has a same axis with the waveguide tube (see Fig. 2), and wherein the first electromagnetic wave excites a transverse electric mode TE11 in the waveguide tube 28 (col. 5, ll. 7-10). 
Cipolla fails to expressly teach wherein a frequency of the first electromagnetic wave is lower than a frequency of an electromagnetic wave transmitted by the high frequency feed. 
However, Cipolla teaches “As shown, … an antenna feed 20 positioned near subreflector focal point 16, and transceivers such as K-band receiver 21, X-band receiver 23, and Q-band transmitter 25. As seen shortly, antenna feed 20 collects energy from or provides energy to reflector 13 and thus couples transceivers 21, 23, and 25 to the reflector 13. While the transceivers shown here include two receivers 21 and 23 and one transmitter 25, other combinations of receivers and transmitters are possible.” (Col. 3, ll. 11-26)
Hence, a skilled artisan would appreciate that by virtue of K-band, X-band and Q-band support, one operating frequency (band) must be lower than another. 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to use Cipolla’s invention such that wherein a frequency of the first electromagnetic wave is lower than a frequency of an electromagnetic wave transmitted by the high frequency feed, in order to facilitate communication diversity. 
 Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cipolla in view of Anderson (both cited above). 
Claims 6 and 16: Cipolla discloses wherein the coaxial dual-band antenna further comprises a dielectric ring 40 (col. 6, ll. 6-14), wherein the dielectric ring has a same axis with the waveguide tube (see Fig. 2), and wherein a height of the dielectric ring 40 is less than a height of the waveguide tube 28.
Cipolla fails to expressly teach wherein the dielectric ring has a multi-layer structure, wherein area sizes of planes that are at layers of the dielectric ring and that are perpendicular to the axis alternately change. 
Anderson discloses wherein the ring 160A-160D (Fig. 11) has a multi-layer structure, wherein area sizes of planes that are at layers of the ring and that are perpendicular to the axis (parallel to feed 70) alternately change.
Anderson teaches “[t]o facilitate tuning and mode matching, it is useful to employ tuning rings 160, four of which are shown by way of example. The tuning rings 160 have differing shapes and sizes, and are identified as rings 160A, 160B, 160C, and 160D.” (Col. 10, ll. 22-25)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Cipolla’s antenna such that wherein the dielectric ring has a multi-layer structure, wherein area sizes of planes that are at layers of the dielectric ring and that are perpendicular to the axis alternately change, in order to facilitate tuning and mode matching for efficient antenna operation. 

Allowable Subject Matter
Claims 7 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Raghavan (US 4998113), Figs. 2-3
Moheb (US 6677911), Figs. 2-7
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN Z ISLAM whose telephone number is (571)270-1719.  The examiner can normally be reached on Mon-Fri 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAMEON LEVI can be reached on (571)272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HASAN ISLAM/Primary Examiner, Art Unit 2845